Citation Nr: 1335673	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-38 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury.

2.  Entitlement to service connection for eye sight problems, to include as secondary to the residuals of a head injury.

3.  Entitlement to service connection for a scar on the left side of the head, to include as secondary to the residuals of a head injury.

4.  Entitlement to service connection for headaches, to include as secondary to the residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

The claims were remanded in October 2011 for further development.

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The claims were again remanded in July 2012 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2012 the Board noted that the Veteran asserts that he suffered from a head injury in service when he fell and hit the blade of a Caterpillar D9.  The Veteran submitted a written statement from his sister and friend B.M. who attested to the fact that the Veteran told them of the alleged accident shortly after it occurred.  The Board noted that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board further noted that service treatment records reflect no diagnosis of or treatment for a head injury during service.  Post-service records reflect that the Veteran had two post-service head injuries (i.e., struck in the head with a pipe and a motor vehicle accident), as well as a stroke.

As such, the Board found it necessary to afford the Veteran a VA medical examination regarding his claim for service connection for the residuals of a head injury.  

Pursuant to the Board's remand directives, a VA examination request was issued in March 2013.  The request (VA Form 21-2507) listed an address at the top that did not include a Post Office box number.  The request form also indicated that there was another address for the Veteran on file.  A May 2013 Statement in Support of Claim submitted by the Veteran indicates the same address listed at the top of the VA Form 21-2507 but included a Post Office box number.  A subsequent e-mail exchange in the claims file indicates that letters are sent to all addresses listed on the 2507.  The Veteran did not appear for the scheduled examination.  

As it is unclear whether the Veteran received timely notice of the scheduled examination (due to the use of an incomplete address), the Board finds it necessary to remand the claim for an additional attempt to afford the Veteran a VA medical examination.  

Review of the claims file reveals that VA treatment records dated from March 2002 to May 2002, discharge summaries from August 2001 to July 2002, treatment records from July 2002 through February 2008, treatment records that are indicated to be regarding a stroke condition dated from April 2008 to July 2012, treatment records regarding psychiatric treatment from March 2008 to June 2008, and all VA treatment records dated from August 8, 2012, to August 15, 2012, have been obtained and associated with the claims file.  The records reveal an indication that the Veteran received treatment in July 2001.

In addition, the claims file reveals that the Veteran was treated at Rapid City Regional Hospital following a motorcycle accident; however, records regarding this treatment have not been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated prior to July 2002, from February 2008 to August 8, 2012, and since August 15, 2012.  In addition, after obtaining any necessary authorization, attempt to obtain and associate with the claims file the records of the Veteran's treatment at Rapid City Regional Hospital.

Again, the Board notes that the Veteran seeks service connection for vision difficulties secondary to his head injury, as well as scar on the left side of head, and headaches.  As the claims for service connection for a head injury could affect these claims, the Board finds that the claims are inextricably intertwined and a Board decision at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran dated prior to July 2002, from February 2008 to August 8, 2012, and dated since August 15, 2012.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file the records of the Veteran's treatment at Rapid City Regional Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Take all appropriate action to verify the Veteran's current address.

4.  Thereafter, schedule and complete a VA examination.  The Veteran should be notified of the examination at the Veteran's current address.  The examination should ascertain: 

i.  Whether the Veteran has a head injury that was caused or aggravated by any incident of active military service.

ii. The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b)  The examiner must respond to the question: 

(1)  DOES THE VETERAN HAVE A HEAD INJURY THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF SERVICE?

(c)  The examiner's attention is called to the following:

(1)  The service treatment records, including the separation examination and medical history, are silent for a head injury during service.  A VA examination report dated in May 1991 is likewise negative.  There are no post service treatment records pertaining to any head disorder until approximately 2001.

(2)  The Veteran had two post-service head injuries i.e., (struck in the head with a pipe and a motor vehicle accident), as well as a stroke.  

(d)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

(e)  If the medical evidence supports a diagnosis the examiner must comment upon whether any symptomatology noted within a short period of time after the Veteran's discharge from active service supports a finding that the disability was a manifestation of the currently diagnosed disability. 

(f)  The examiner must provide a complete explanation for his or her opinion(s) based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

5.  Thereafter, conduct any other appropriate examination and development it deems necessary.  Then readjudicate the claims.  If any benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

